Filed 9/30/20 P. v. Williams CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


THE PEOPLE,                                                    B295130

         Plaintiff and Respondent,                            (Los Angeles County
                                                              Super. Ct. No. YA097591-01)
         v.

LAVALE CURTIS WILLIAMS,

         Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County. Amy N. Carter, Judge. Affirmed as modified.
      David R. Greifinger, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Steven D. Matthews and Analee J.
Brodie, Deputy Attorneys General, for Plaintiff and Respondent.

                              __________________________
      Lavale Williams appeals from a judgment which sentences
him to 18 years in state prison for assaulting his father, Curtis
Williams, with a deadly weapon. He contends the trial court
abused its discretion when it denied his motion for pretrial
mental health diversion pursuant to Penal Code section 1001.35.1
He also challenges a $500 domestic violence fine imposed
pursuant to section 1203.097, subdivision (a)(5). We strike the
$500 fine, which may only be imposed on those persons who are
granted probation. We otherwise affirm the judgment.
                               FACTS
      On January 28, 2018, at approximately 11:00 a.m.,
Williams entered his father’s home. Curtis2 was watching
television in the den and heard Williams speak with individuals
working in the kitchen. When Williams entered the den, he
appeared upset. He held a box cutter with the blade extended.
Because Curtis was seated on the couch and Williams was
standing, the box cutter was level with Curtis’s face and
approximately one foot away from it. This frightened Curtis.
      Curtis ran out of the house to a nearby liquor store.
He asked the store employee to call the police. Williams entered
the store shortly after his father did and cornered him in an aisle.
They struggled for the weapon. Curtis flipped Williams onto his
back and a bystander stepped on his hand, causing Williams to
lose his grip on the boxcutter.


1     All further statutory references are to the Penal Code
unless otherwise specified.

2      For ease of reference, we refer to Williams’s father by his
first name with no disrespect intended.




                                 2
      An amended information charged Williams with one count
of assault with a deadly weapon. (§ 245, subd. (a)(1).) It also
alleged Williams had suffered three prior serious or violent
felonies (§ 667, subds. (a)(1) & (d)) and that two of the felonies
were prison priors (§ 667.5, subd. (b)).
      Before trial, Williams moved for mental health diversion
pursuant to section 1001.35. The trial court denied his motion.
After a lengthy recitation of Williams’s mental health history, the
court indicated it was not convinced Williams suffered from a
mental disorder or that it played a significant role in the
commission of the charged offense. Instead, the court found
Williams committed the offense due to his personal animus and
anger toward his father. The court also noted Williams’s
“relentless” criminal history and found he would pose an
unreasonable risk of danger if he were treated in the community.
      The matter proceeded to a jury trial and Williams was
convicted of assault with a deadly weapon. (§ 245, subd. (a)(1).)
He admitted he suffered three prior serious or violent felony
convictions.3 The trial court sentenced Williams to 18 years in
state prison, consisting of the upper term of four years, doubled
to eight years for the two prior strikes, plus two consecutive five-
year terms pursuant to section 667, subdivision (a). The trial
court imposed various fines and fees, including a domestic
violence fund fee of $500 pursuant to section 1203.097. Williams
timely appealed.


3     Upon the People’s motion, two of those prior convictions
were stricken pursuant to section 667, subdivision (d), and one of
the prior convictions was stricken pursuant to section 667,
subdivision (a).




                                 3
                            DISCUSSION
I.     The Trial Court Properly Denied Pretrial Mental
       Health Diversion
       Williams contends the trial court abused its discretion
when it denied his motion for mental health diversion.
We disagree.
       A. Applicable Law
       Section 1001.36 authorizes a mental health diversion
program for defendants with qualifying mental disorders which
postpones “prosecution, either temporarily or permanently, at
any point in the judicial process from the point at which the
accused is charged until adjudication, to allow the defendant to
undergo mental health treatment . . . .” (§ 1001.36, subd. (c).)
       A trial court may grant pretrial diversion if it finds all of
the following: (1) the defendant suffers from a qualifying mental
disorder, such as schizophrenia, bipolar disorder, and
posttraumatic stress disorder; (2) the disorder played a
significant role in the commission of the charged offense; (3) the
defendant’s symptoms will respond to mental health treatment;
(4) the defendant consents to diversion and waives his or her
speedy trial right; (5) the defendant agrees to comply with
treatment; and (6) the defendant will not pose an unreasonable
risk of danger to public safety if treated in the community.
(§ 1001.36, subd. (b)(1)–(6).) The Penal Code defines an
“unreasonable risk of danger to public safety” to be an
unreasonable risk that the petitioner will commit a new violent
felony under section 667, subdivision (e)(2)(C)(iv).4 (§§ 1001.36,

4     Section 667, subdivision (e)(2)(C)(iv) sets forth a list of
“super strikes.” (People v. Johnson (2015) 61 Cal.4th 674, 682.)




                                 4
subd. (b)(6), 1170.8, subd. (c).) Further, defendants charged with
certain crimes, such as murder and rape, are ineligible for
diversion. (§ 1001.36, subd. (b)(2).)
       If the defendant meets the above eligibility requirements
and the trial court is satisfied the recommended program of
mental health treatment will meet the specialized mental health
treatment needs of the defendant, the court may grant pretrial
diversion. (§ 1001.36, subds. (a), (b)(3), & (c)(1).) The maximum
period of diversion is two years. (Id., subd. (c)(3).) If the
defendant is subsequently charged with an additional crime, or
otherwise performs unsatisfactorily in the assigned program,
then the court may reinstate criminal proceedings. (Id., subd.
(d).) “If the defendant has performed satisfactorily in diversion,
at the end of the period of diversion, the court shall dismiss the
defendant’s criminal charges that were the subject of the criminal
proceedings at the time of the initial diversion” and “the arrest
upon which the diversion was based shall be deemed never to
have occurred.” (Id., subd. (e).)




They are: (1) a “sexually violent offense” as defined by Welfare
and Institutions Code section 6600, subdivision (b); (2) oral
copulation (§ 288a), sodomy (§ 286), or sexual penetration (§ 289)
with a child who is under 14 and more than 10 years younger
than the defendant; (3) a lewd or lascivious act involving a child
under 14 (§ 288); (4) any homicide offense or attempt thereof
(§§ 187–191.5); (5) solicitation to commit murder (§ 653f);
(6) assault with a machine gun on a peace officer or firefighter
(§ 245, subd. (d)); (7) possession of a weapon of mass destruction
(§ 11418, subd. (a)(1)); and (8) any serious or violent felony
punishable by death. (§ 667, subd. (e)(2)(C)(iv).)




                                5
        We review the trial court’s decision regarding mental
health diversion for an abuse of discretion. (People v. Frahs
(2020) 9 Cal.5th 618, 626 (Frahs) [“Section 1001.36 gives trial
courts the discretion to grant pretrial diversion for individuals
suffering from certain mental health disorders. (§ 1001.36, subd.
(a).)”].)5
        B. Analysis
        According to Williams, he meets all the eligibility
requirements listed in section 1001.36. First, he was diagnosed
with unspecified bipolar disorder and unspecified schizophrenia.
Second, his confusion and upset demeanor at the time he
assaulted his father were consistent with “the overriding
psychoses and delusional behavior documented in [his] mental
health evaluations.” Thus, his mental disorders played a
significant role in the commission of the offense. Third, he has
responded well to mental health treatment as demonstrated by
his mental health evaluations; he heard voices in February 2018,
but appeared rational and cogent to the psychologist by

5      The parties agree the abuse of discretion standard of
review is appropriate in this case. While the Frahs court did not
expressly decide the standard of review, it extensively discussed
the trial court’s discretion to order mental health diversion
throughout its opinion. (Frahs, supra, 9 Cal.5th 618.) We
therefore conclude the abuse of discretion standard of review is
appropriately applied here. (See People v. Jordan (1986) 42
Cal.3d 308, 316 [“Where, as here, a discretionary power is . . . by
express statute vested in the trial judge, his or her exercise of
that wide discretion must not be disturbed on appeal except on a
showing that the court exercised its discretion in an arbitrary,
capricious or patently absurd manner that resulted in a manifest
miscarriage of justice.”].)




                                 6
September 2018. Additionally, Williams asserts he consents to
diversion, waives his speedy trial right, and agrees to comply
with treatment. Finally, Williams claims his criminal history
does not demonstrate a likelihood he will commit a “super strike”
or pose an unreasonable risk of danger to public safety if treated
in the community.
      We conclude the trial court did not abuse its discretion.
The record supports the trial court’s findings as to the first,
second, and sixth requirements for pretrial diversion.
      First, there is conflicting evidence in the record that
Williams suffers from a qualifying mental disorder. While he
was diagnosed with unspecified bipolar disorder and unspecified
schizophrenia, a June 9, 2018 report found “[n]o convincing
evidence of Schizophrenia or Bipolar” disorders based on his
mental health history. A clinical psychologist reviewed
Williams’s extensive medical records and concluded they were
“inconsistent regarding [Williams’s] mental health symptoms.
He was described as having delusional thoughts, but there is no
information regarding what those might be. For the most part,
he denied auditory or visual hallucinations and delusions. Other
notes indicate that he did hear voices . . . . Although notes
indicate that he ‘presented with mood instability, AH [alternative
hypothesis], delusions, difficulty getting along with peers, threats
of hurting others and feeling unsafe[,]’ he also denied
hallucinations, mood swings or thoughts of self-harm.” The trial
court specifically noted these inconsistencies in Williams’s mental
health records and could reasonably conclude that Williams did
not suffer from a qualifying mental disorder.




                                 7
       Even if Williams suffered from a qualifying mental
disorder, the trial court found he was motivated by his personal
animus towards his father rather than any mental disorder
during the assault. This finding is supported by Curtis’s report
to the responding officers that they argued about the family
turning their back on Williams. Further, Williams stated he did
not keep in touch with his siblings. Although he lived with some
family members, “they never raised [him,]” and he lived in foster
homes from the age of 10 until he was emancipated when he
turned 18.
       Finally, the trial court’s conclusion that Williams posed an
unreasonable risk of danger to the community is supported by his
“relentless” criminal history and failure to reform. In 1999, a
juvenile petition for robbery was sustained against him. From
2000 to 2003, he was convicted of six offenses involving drugs,
theft, and criminal trespass. In 2004, he was twice convicted of
battery. In 2005, he was convicted of theft and robbery, for which
he was sentenced to two years in prison. From 2010 to 2014, he
was convicted of unauthorized entry of a noncommercial building,
disorderly conduct, and grand theft. In 2014, he was convicted of
assault with a deadly weapon and making criminal threats, for
which he again served two years in prison. After his release, he
was convicted of three separate offenses in 2016. In 2017, he
received three battery convictions. In January 2018, he
committed the present offense, where he chased his father with a
box cutter to a nearby liquor store and cornered him in one of the
aisles. In his most recent offense, Williams not only
demonstrated he was willing to use force as he had in previous
instances, but he had escalated to the use of a deadly weapon and
giving chase to a fleeing victim. There is no evidence in the




                                8
record demonstrating Williams made any effort to reform his
behavior.
        Given Williams’s history of violent crime and failure to
reform, the trial court did not abuse its discretion to deny
Williams’s petition for mental health diversion. (See People v.
Hall (2016) 247 Cal.App.4th 1255, 1265–1266 [trial court did not
abuse its discretion to deny a petition for resentencing under
Proposition 47 when it found defendant would pose an
unreasonable risk of danger to public safety because he engaged
in serious criminal behavior that became increasingly violent and
made no serious efforts at reform].)
        Williams ignores the conflicting evidence of mental disorder
in his record and the finding that his assault against his father
was motivated by personal animus. He instead asserts his
criminal history does not demonstrate a likelihood he will commit
a super strike as listed in section 667, subdivision (e)(2)(C)(iv).
He contends his criminal history merely shows “aggressive
behavior, not murderous tendencies.” The evidence is to the
contrary, as discussed above.
II.     The Domestic Violence Fine is Stricken
        The trial court imposed a fine under section 1203.097,
subdivision (a)(5), which provides for a minimum fine of $500
“[i]f a person is granted probation for a [domestic violence]
crime . . . .” The parties agree the fine was improperly imposed
since Williams was not granted probation but sentenced to state
prison. The fine should therefore be stricken. (People v. Kirvin
(2014) 231 Cal.App.4th 1507, 1520.)




                                 9
                          DISPOSITION
       The $500 fine imposed under section 1203.097, subdivision
(a)(5)(A) is stricken. The trial court is directed to prepare a new
abstract of judgment and forward it to the Department of
Corrections and Rehabilitation. The judgment is otherwise
affirmed.



                                           BIGELOW, P. J.
WE CONCUR:



                  GRIMES, J.




                  STRATTON, J.




                                10